EXHIBIT 10.1 CPI CORP. NONSTATUTORY STOCK OPTION AGREEMENT THIS NONSTATUTORY STOCK OPTION AGREEMENT (the “Agreement”) is made effective as of , 2008 (the “Grant Date”), between CPI Corp., a Delaware corporation (the “Company”), and (the “Employee”), pursuant to the CPI Corp. Omnibus Incentive Plan (the “Plan”).Capitalized terms not otherwise defined herein shall have the meaning assigned to such terms in the Plan. In consideration of the premises, mutual covenants and agreements herein, the Company and the Employee agree as follows: 1.Grant of Option.The Company hereby grants to Employee an option (the “Option”) to purchase all or any part of an aggregate of Shares on the terms and conditions set forth herein.The Option shall not constitute an “incentive stock option” within the meaning of Section 422 of the Code. 2.Option Price.The purchase (exercise) price for each Share issuable upon exercise of the Option shall be $ , being 100% of the Fair Market Value per Share on the Grant Date. 3.Vesting. (a)Subject to Section 5 hereof, the Option shall vest and become exercisable upon the occurrence of the conditions set forth below: (i)This Option shall become vested with respect to one-third (1/3) of the total number of Shares described in Section 1 hereof on the first anniversary of the Grant Date and thereafter shall become exercisable upon the achievement of the First Target Stock Price (for the avoidance of doubt, if the First Target Stock Price is achieved after the Grant Date but before the first anniversary of the Grant Date, such one-third of the Option shall become immediately exercisable upon the first anniversary of the Grant Date); (ii)This Option shall become vested with respect to an additional one-third (1/3) of the total number of Shares described in Section 1 hereof on the second anniversary of the Grant Date and thereafter shall become exercisable upon the achievement of the Second Target Stock Price (for the avoidance of doubt, if the Second Target Stock Price is achieved after the Grant Date but before the second anniversary of the Grant Date, such additional one-third of the Option shall become immediately exercisable upon the second anniversary of the Grant Date); and (iii)This Option shall become vested with respect to the final one-third (1/3) of the total number of Shares described in Section 1 hereof on the third anniversary of the Grant Date and thereafter shall become exercisable upon the achievement of the Third Target Stock Price (for the avoidance of doubt, if the Third Target Stock Price isachieved after the Grant Date but before the third anniversary of the Grant Date, such final one-third of the Optionshall become immediately exercisable upon the third anniversary of the Grant Date). (b)Notwithstanding the vesting schedule set forth in Section 3(a), this Option shall become immediately vested and exercisable as to any Shares that have not otherwise vested as of a Change of Control oftheCompany (as defined below). (c)For purposes of this Option, the following terms shall have the following meanings: “Cause” shall mean (i) conduct or activity of the Employee materially detrimental to the Company’s or any Subsidiary’s reputation or business (including financial) operations; (ii)grossorhabitualneglect or breach of duty or misconduct of the Employee in discharging the duties of his or her position; (iii) repeated unfitness or unavailability for service, disregard of the Company’srules or policies afterreasonable notice and opportunity to cure, or engaging in conduct not becoming of a senior manager of the Company; or (iv) prolonged absence by the Employee from his or her duties (other than onaccount of illness or disability) without the consent of the Company. “Change of Control” shall mean a change in control of a nature that would be required to be reported in response to Item 5.01 of the Current Report on Form 8-K, as in effect on the date hereof, pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934, as amended (“Exchange Act”) or would have been required to be so reported but for the fact that such event had been “previously reported” as that term is defined in Rule 12b-2 of Regulation 12B of the Exchange Act unless the transactions that give rise to the Change in Control are approved or ratified by a majority of the members of the Incumbent Board who are not participants in the Plan; provided that, without limitation, notwithstanding anything herein to the contrary, a Change in Control shall be deemed to have occurred if (i) any Person is or becomes the beneficial owner (as defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of the Company representing more than 40% of the combined voting power of the Company’s then outstanding securities ordinarily (apart from rights accruing under special circumstances) having the right to vote at elections of directors (“Voting Securities”), (ii) individuals who constitute the Incumbent Board cease for any reason to constitute at least a majority thereof, or (iii) the stockholders of the Company approve a reorganization, merger or consolidation with respect to which persons who were the stockholders of the Company immediately prior to such reorganization, merger or consolidation do not, immediately thereafter, own, directly or indirectly, more than 50% of the combined voting power entitled to vote generally in the election of directors of the reorganized, merged or consolidated corporation’s then outstanding voting securities, or a liquidation or dissolution of the Company or of the sale of all or substantially all of the assets of the Company.For purposes of this Agreement, the term “Person” shall mean and include any individual, corporation, partnership, group, association or other “person,” as such term is used in Section 14(d) of the Exchange Act, other than the Company or any employee benefit plan(s) sponsored or maintained by the Company.For these purposes, “Incumbent Board” shall mean the individuals who constitute the Board on the Grant Date; provided that any person becoming a director subsequent to the Grant Date whose election, or nomination for election by the Company’s shareholders, was approved by a vote of at least three-quarters of the directors comprising the Incumbent Board (either by a specific vote or by approval of the proxy statement of the Company in which such person is named as a nominee for director, without objection to such nomination) shall, for purposes of this Plan, be deemed a member of the Incumbent Board. “First Target Stock Price” shall mean the closing price of a Share on the New York Stock Exchange exceeds $25.00 for at least 20 consecutive trading days after the Grant
